



COURT OF APPEAL FOR
BRITISH COLUMBIA




Citation:



Samuda v. Recipco
  Corporation,









2009 BCCA 33




Date: 20090129

Docket: CA035297

Between:

Rita Samuda

Appellant

(
Plaintiff
)

And

Recipco Corporation
(formerly known as

Barter.com Corporation)
and James Fierro

Respondents

(
Defendants
)




Before:



The Honourable Madam
  Justice Prowse





The Honourable Madam
  Justice Newbury





The Honourable Mr. Justice
  Lowry




Oral Reasons for Judgment




H.R. Anderson



Counsel for the Appellant





B. Meckling



Counsel for the Respondent





Place and Date of Hearing:



Vancouver
, British Columbia










27 January 2009





Place and Date of Judgment



Vancouver
, British Columbia









29 January 2009




[1]

NEWBURY J.A.
: Ms. Samuda appeals a decision of Madam Justice Allan
pronounced July 9, 2007 dismissing her action for wrongful dismissal, and a
second order, as to costs, made on February 19, 2008.  The reasons are indexed
as 2007 BCSC 1013 and 2008 BCSC 192, respectively.

[2]

The order dismissing the action
was made following a 14-day trial where Ms. Samuda was represented by counsel
and Mr. Fierro acted on his own behalf and on behalf of the corporate
defendant, previously known as Barter.com.  All the facts were highly
controversial and the defendants raised many defences that the trial judge
rejected.  She found that Ms. Samuda had been employed by the corporate
defendant; that her contract of employment had been unconditional and had not
been amended  both contrary to Mr. Fierros assertions; and that Ms. Samuda
had not resigned her job voluntarily and had indeed been terminated or
constructively dismissed without cause  all findings in the plaintiffs
favour.  On the other hand, the trial judge rejected the plaintiffs argument
that Mr. Fierro had not been acting in the course of his duties for the company
or not in his own personal interest, when the plaintiffs employment was
terminated.  Thus he could not be held liable for inducing breach of the contract
of employment by the employer.

[3]

The trial judge then considered at
length the evidence relating to what the defendants contended had been a
settlement agreement reached between the plaintiff and Mr. Fierro on behalf of
the company in April 2000.  I note that no settlement was pleaded by the
defendants; however, the alleged settlement was the subject of much evidence
and argument at trial and the plaintiff does not say that she was prejudiced by
the failure to plead it.  This being the case, there was in my view a
discretion in the trial judge to permit the matter to be dealt with at trial,
as she seemed to do at para. 64 of her reasons.  It would have been preferable
if the pleadings had been amended to reflect this, but the defendants were not
represented as I have indicated.

[4]

In any event, the trial judge
correctly noted that the onus was on the defendants to prove a binding
agreement had been reached and that, as in most matters of contractual intent,
the test was an objective one:  what would the reasonable bystander conclude
the parties had agreed?  On this point, the trial judge cited
MacMillan
v. Kaiser Equipment Ltd.
, 2004 BCCA 270.  She found that although Ms.
Samudas notes of her discussion of April 19 with Mr. Fierro did not constitute
an agreement, an e-mail she had sent on April 24 had been intended to
constitute a formal written agreement that incorporated the terms of the meeting. 
In addition, however, the Court found that the plaintiff had attempted to alter
the agreement rather than confirm it.  On this point, Allan J. wrote:

[134]

I accept the defendants submission that Ms. Samuda
accepted the agreement reached on April 19 but subsequently tried to place
further conditions on it when she had second thoughts. The fact that Ms. Samuda
was an experienced lawyer who was never unable to forcefully assert her
position supports that argument.  Despite being forced to submit her
resignation in circumstances that amounted to a constructive dismissal, two
weeks had elapsed before the meeting of April 19.    She had
ample time to consider her options and to seek legal advice if she
wished.  This is not a situation where the plaintiff was intimidated by
Mr. Fierro (and her e-mails would give the lie to any such suggestion) or that
there was a serious inequality of bargaining power.



[139]

I conclude that Ms. Samudas evolving
position on these matters is supportive of the conclusion that the parties were
ad idem
on April 19 and, on reflection, she attempted to change the
terms of that agreement.  As that proved impossible, she became determined
to teach him a lesson.

[140]

Ms. Samudas version of events simply
makes no sense.  As written notice was irrelevant by April 19, why would
she agree to accept only two weeks salary instead of a full months salary in
lieu of her contractual right to a months written notice  while still
maintaining her contractual right to eight months salary as severance?
  Why was she haggling over a lap top computer that she felt Mr.
Fierro should give her in lieu of notice if she had eight months salary coming
to her? Why would she be fighting so hard about two weeks pay if she had an
outstanding entitlement to eight months salary?

[141]

At the April 19 meeting, Ms. Samuda
reminded Mr. Fierro that she was entitled to notice and severance.  It was
clear in the context of their heated argument and subsequent agreement, that
she was foregoing her right to much more than two weeks salary.  While
some employees remained at the Company, she knew that certain key executives
such as Mr. Lustig had resigned, leaving with no severance or other benefits. 
 Had she intended to preserve her entitlement to severance under the
Agreement, I have no doubt that she would have indicated that fact on the notes
that she made and signed.

[142]

I conclude that the parties reached a
settlement of Ms. Samudas claims on April 19.

In
the result, the action was dismissed.

[5]

On her appeal, the plaintiff reads
several points in her factum, most of which related to findings of fact of the
trial judge or to points of law that in my opinion cannot succeed.  The trial
judges findings of fact have not been shown to be clearly wrong, and she
enunciated and I believe applied the correct onus of proof.  I am not persuaded
that she misinterpreted the correspondence between the parties as suggested in
the factum or that she erred in finding Mr. Fierros actions were within the
scope of his duties.

[6]

Two points raised by Mr. Anderson
in oral argument should be addressed, however.  They both relate to the
settlement agreement of April 2000.  To set the context, the trial judge found
that at this time, Barter.com had been working towards a financing that had
fallen through, to the tune of $12 million, in mid-March.  Two management employees,
Mr. Garland and Mr. Lustig, had resigned and Mr. Fierro told Ms. Samuda that
the company could not continue in operation because it had no money.  Ms.
Samuda testified that she was told she would not get another penny unless she
resigned.

[7]

Then ensued a series of calls
regarding what Ms. Samuda would receive if she were to resign.  She took the
position that she would be entitled under either s. 6.4 or 6.6 of her
Employment Agreement to at least nine months base salary, plus 30 days notice
and health and welfare benefits.  She also wanted to keep the computer she had
been provided for work purposes and suggested she be permitted do this in lieu
of vacation pay.

[8]

Mr. Fierro and Ms. Samuda had a
meeting on April 19, which the trial judge discussed at paras. 59-71 of her
reasons.  Ms. Samuda made notations on a piece of paper which said:

·

-- $3400 o/s exps.

·

-- [approx] $1525 vacation accrual or
computer

·

-- 2 weeks notice pyble on min of $6 m
funding.

·

-- vested options.

She
wrote under these notes Agreed April 19, 2000 and signed her name.  The trial
judge reviewed the evidence of the plaintiff and defendant as to the meaning
and significance of these notes.  Ms. Samuda had testified in cross that:

[65]      
her notations reflected their discussion with respect to certain matters. 
In addition to her March salary and the expenses that she had invoiced, she was
also entitled to vacation pay and repayment of additional expenses that she had
not yet invoiced.  Further, the Agreement provided that she was entitled
to 30 days notice of termination.  Finally, some of her options had
vested.  After much argument, Mr. Fierro offered to pay her a reduced
amount of two weeks instead of 30 days in lieu of notice but not until the
Company received its next financing.  He told her that he was in negotiations
for a financing which would be a minimum of $6 million and that he would pay
her once the funds were received.  Because her primary concern was to
collect her salary and expenses and leave the meeting, she said she agreed to
accept the two weeks pay in lieu of the required 30 days notice.  She also
told Mr. Fierro that she wanted her vacation pay, but if he truly did not have
the funds to pay it, she asked him to consider giving her the computer
instead.  He told her she could retain her vested options.

[66]

Ms. Samuda testified that at the end of
the meeting, Mr. Fierro insisted that she write the word agreed and sign the
piece of paper containing her notes. She said she thought he was concerned that
she might add something new.  She understood that if she did not sign the
paper as well as provide her written resignation, she would not get the cheque
that Mr. Fierro was holding and she would not be paid the monies that she was
owed  vacation pay and additional expenses not yet invoiced.  She said she
signed the notes with the proviso that she would write up and send to both Mr.
Fierro and Ms. Schramm a more formal document which spelled out what they had
discussed, to be signed by the Company.  Mr. Fierro agreed.  He then
gave Ms. Samuda a cheque for $12,737.20, representing $12,500.00 for her March
base salary plus $3,637.20 for reimbursement of expenses, less $3,400.00 as
security for the laptop.

[9]

As for Mr. Fierro, he had
testified:

[69]

. . . that on April 3, Ms. Samuda had agreed to resign
voluntarily and then on April 19, they settled the terms of what he described
as an over-and-above arrangement.  He said this second agreement gave
her a little bit more than the resignation agreement.  On a corner of
the paper containing his November 11, 1999 notes regarding Ms. Samudas initial
employment, he wrote notes of the same items as those made by Ms. Samuda.
 He did not consider her to be entitled to vacation pay but he agreed to
an equivalent amount as a conciliatory gesture.  With respect to the two
weeks notice, his evidence was that Ms. Samuda had suggested that she had been
left hanging and that it would not be unreasonable for the Company to pay her
extra if they did get financing.  He was adamant that they had agreed to a
minimum financing of $6 million.

[10]

On April 24, Ms. Samuda sent an
e-mail to Mr. Fierro that is reproduced at para. 72 of the trial judges
reasons.  This led to further discussions as Mr. Fierro objected to the
underlined portion, which the trial judge found represented her attempt to
change what she had agreed to.  The correspondence continued unresolved, and
eventually, the writ was filed in the action.

[11]

As mentioned earlier, the trial
judge found at para. 130 that Ms. Samudas e-mail of April 24 had been intended
to constitute a formal written agreement that incorporated the terms of the
earlier discussion.  The trial judge noted that Ms. Samuda had had time in
which to consider her decision, that she was not intimidated by Mr. Fierro, and
that there was no serious inequality of bargaining power between them. 
However, the plaintiffs working conditions in April had become intolerable and
she knew the company was going to have to close its New York offices where she
worked and get rid of most of its employees.

[12]

After considering all the evidence,
the trial judge ended by finding that Ms. Samuda had agreed to accept $6,500 in
lieu not only of the 30-day notice period, but the severance pay of nine
months.  I have already quoted paras. 140-142 of the trial judges reasons on
this point.

[13]

The two points raised by Mr.
Anderson on behalf of Ms. Samuda: (1) there was no consideration for his
clients agreement to the April 19 terms; and (2) since the Employment Agreement
stated that it could not be varied, altered, modified, cancelled, changed or
in any way amended except by written agreement signed by both parties, the
April 19 note and the April 24 e-mail were simply not effective.  Mr. Anderson
says the trial judge failed to address this point in her reasons, although it
was fully argued.

[14]

Dealing with the first point, it
is clear that Ms. Samuda intended to compromise her rights, which had suddenly
begun to appear worth very little, and that she accepted the cheques on April
19 in return for a promise not to, as Mr. Meckling said, assert her disputed
rights.  This is what usually happens where parties to a contract settle or
compromise their rights.  As Professor J. Swan writes in
Canadian Contract
Law
(2006)):

There
is one class of promises that will generally be enforced whether or not some
technical aspect of consideration is satisfied.  This promise is a settlement
or the compromise of a dispute.  There are strong policy reasons for the
courts attitude to settlements.  It is in everyones interest that litigation
be concluded by the parties agreement.
Consideration for each partys
promise will be found in the agreement of each to abandon a claim that might
have been vindicated had the matter gone to trial.

As
well, reference may be made to Volume 9(1) of
Halsburys
at para. 1023
to similar effect.

[15]

As for s. 13.2 of the Employment
Agreement, I would not regard the settlement agreement found by the trial judge
as coming within the scope of the clause.  Clauses of this kind are intended to
protect employees like Ms. Samuda from changes in working conditions that might
be imposed by an employer in the course of the employees duties, without the
voluntary consent of the employee.  But the settlement agreement reflected the
fact that the employment relationship had broken down and the parties were
going their separate ways.  There was no intention that the original agreement was
to remain in force.  I believe this view underlay the trial judges conclusions
with respect to the agreement of April 2000.

[16]

I would therefore not accede to
these or the other grounds of appeal advanced in the plaintiffs factum on the
main appeal.

[17]

As to the costs order, Madam
Justice Allan was of course in a much better position than we are to assess the
appropriateness or not of a
Worthington
order.  She concluded that in
the circumstances of this case it would not be unjust not to apportion costs. 
In her words:

[23]

Ms. Samuda cites numerous cases in which
the Court has apportioned costs pursuant to Rule 57(15).  I do not find it
necessary or useful to canvas them all here.  Suffice it to say that the
facts in the litigation of every case are different and it is a matter of
judicial discretion to decide when to depart from the general rule that costs
follow the event in order to ensure a fair and just result in all of the
circumstances.  It is my view that the entire lawsuit, which the plaintiff
commenced, unnecessarily after she had settled her claims with Mr. Fierro,
should not have been brought.

[24]

I cannot conclude that a failure to
apportion costs would result in unfairness in the circumstances of this
particular case.  Ms Samuda advanced one claim  damages for wrongful
dismissal  and she did not succeed.

[18]

However, the Court did agree that
since Mr. Fierros conduct had protracted the trial unnecessarily, the defendants
should have costs of a ten-day trial rather than 14 days.  This was a matter
uniquely within the trial judges discretion and in my opinion, she has not
been shown to have exercised her discretion on a wrong principle or to have
otherwise erred.

[19]

In the result, I would dismiss the
appeal of the costs order as well as the order dismissing the plaintiffs
action.

[20]

PROWSE, J.A.
: I agree.

[21]

LOWRY, J.A.
: I agree.

[22]

PROWSE, J.A.
: The appeal is dismissed.

The Honourable Madam Justice Newbury


